Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Examiner’s Amendment
Authorization for this Examiner's amendment is pending a response from Applicant’s Attorney Marcus A. Fischer (Reg. No. 61,201) to the Examiner’s phone call initiated on 10/23/2021.

The application was amended as follows:

1.	(Currently Amended)	An image recognition method, comprising: determining a changed object according to a change of states of at least one group of target objects in a detection area; obtaining at least one image frame to be matched and a set of image frames in a side view consisting of image frames in the side view that are collected within a first preset time period before  states of the at least one group of target objects in the detection area are changed, wherein the at least one image frame to be matched is obtained by collecting at least one image of the detection area by an image collection device located above the detection area, and the image frames in the side view are obtained by collecting images of the detection area by an image collection device located on a side of the detection area; determining an associated image frame from the at least one image frame to be matched, wherein the associated image frame comprises an intervention part having a highest degree of association with the changed object; obtaining an image frame in the side view corresponding to the associated image frame from the set of image frames in the side view, wherein the image frame in the side view corresponding to the associated image frame comprises the intervention part having the highest degree of association with the changed object, and at least one intervention object; and determining, according to the associated 

10.	(Currently Amended)	An image recognition apparatus, comprising a processor, a memory, and a communication bus, wherein the memory communicates with the processor by means of the communication bus; the memory stores one or more programs that are executable by the processor; and when the one or more programs are executed, the processor is configured to: determine a changed object according to a change of states of at least one group of target objects in a detection area; obtain at least one image frame to be matched and a set of image frames in a side view consisting of image frames in the side view that are collected within a first preset time period before  states of the at least one group of target objects in the detection area are changed, wherein the at least one image frame to be matched is obtained by collecting at least one image of the detection area by an image collection device located above the detection area, and the image frames in the side view are obtained by collecting images of the detection area by an image collection device located on a side of the detection area; determine an associated image frame from the at least one image frame to be matched, wherein the associated image frame comprises an intervention part having a highest degree of association with the changed object; obtain an image frame the side view corresponding to the associated image frame from the set of image frames in the side view, wherein the image frame in the side view corresponding to the associated image frame comprises the intervention part having the highest degree of association with the changed object, and at least one intervention object; and determine, according to the associated image frame and the image frame in the side view corresponding to the 

19.	(Currently Amended)	A non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores one or more programs, and the one or more programs are executable by one or more processors to implement the following operations: determining a changed object according to a change of states of at least one group of target objects in a detection area; obtaining at least one image frame to be matched and a set of image frames in a side view consisting of image frames in the side view that are collected within a first preset time period before  states of the at least one group of target objects in the detection area are changed, wherein the at least one image frame to be matched is obtained by collecting at least one image of the detection area by an image collection device located above the detection area, and the image frames in the side view are obtained by collecting images of the detection area by an image collection device located on a side of the detection area; determining an associated image frame from the at least one image frame to be matched, wherein the associated image frame comprises an intervention part having a highest degree of association with the changed object; obtaining an image frame in the side view corresponding to the associated image frame from the set of image frames in the side view, wherein the image frame in the side view corresponding to the associated image frame comprises the intervention part having the highest degree of association with the changed object, and at least one intervention object; and determining, according to the associated image frame and the image frame in the side view corresponding to the associated image frame, a target intervention object having the highest degree of association with the changed object from the at least one intervention object.
Allowable Subject Matter
Claims 1 – 20 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "IMAGE RECOGNITION METHOD AND APPARATUS, AND COMPUTER-READABLE STORAGE MEDIUM"

Regarding independent claims 1, 10 and 19, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: determining an associated image frame from the at least one image frame to be matched, wherein the associated image frame comprises an intervention part having a highest degree of association with the changed object; obtaining an image frame in the side view corresponding to the associated image frame from the set of image frames in the side view, wherein the image frame in the side view corresponding to the associated image frame comprises the intervention part having the highest degree of association with the changed object, and at least one intervention object; and determining, according to the associated image frame and the image frame in the side view corresponding to the associated image frame, a target intervention object having the highest degree of association with the changed object from the at least one intervention object.

Dependent claims 2 – 9, 11 – 18 and 20 are also allowed as a result of their dependency to claims 1, 10 and 19, respectively.

Specifically, the closest prior art, Petill, Scott (US-20160217612-A1, hereinafter simply referred to as Petill), Brinkman, William (US-20140092241-A1, hereinafter simply referred to as Brinkman) and Eliazar, Austin I. (US-20160275367-A1, hereinafter simply referred to as Eliazar) have been overcome by Applicant's teaching as cited above.





















___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666